Citation Nr: 0639310	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-07 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
cervical spine fracture.

3.  Entitlement to service connection for headaches and 
dizziness, claimed as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant, his wife, and his son



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from January 1970 to September 
1971, and from September 1990 to June 1991.  He also had Army 
National Guard membership between these periods of active 
service, which reportedly continued until his Army National 
Guard retirement in February 1996.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1999 rating decision of the above  
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for PTSD, headaches 
or dizziness as due to undiagnosed illness, and residuals of 
cervical spine fracture. 

Following some development by the Board beginning in April 
2002 based on prior law allowing development by the Board, 
the case was remanded in July 2003 for additional development 
following a change in law invalidating that prior law.  See 
Disabled American Veterans, et al. v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003). 
The case now returns to the Board for further review.

The issue of entitlement to service connection for residuals 
of a cervical spine fracture is addressed in the Remand 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will provide notification when further action is required on 
the part of the appellant.



FINDINGS OF FACT

1.  The veteran does not currently have PTSD, with the weight 
of the evidence against a confirmed diagnosis of the disease.  

2.  The veteran does not have headaches or dizziness due to 
an undiagnosed illness. 

3.  Headaches or dizziness did not develop in service, and 
neither condition is otherwise causally related to service.  


CONCLUSIONS OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.304(b), 3.304(f) (2006).

Headaches and dizziness have not resulted from undiagnosed 
illness incurred in service, nor are headaches or dizziness 
otherwise causally related to service.  38 U.S.C.A. §§ 1101, 
1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 3.326 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial RO decision on a claim for VA benefits.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled the above requirements in this case.  By a 
VCAA letter to develop the veteran's claims in June 2004, the 
veteran was informed of the notice and duty-to-assist 
provisions of the VCAA, and was informed of the information 
and evidence necessary to substantiate his claims for service 
connection for PTSD, and for service connection for headaches 
and dizziness as due to undiagnosed illness.  The VCAA letter 
informed of the bases of review and the requirements to 
sustain the claims.  Also by the VCAA letter, the veteran was 
requested to submit evidence in his possession, in 
furtherance of his claims.  He was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

The VCAA letter requested that the veteran inform the RO of 
any VA and private medical sources of evidence pertinent to 
his claims, and provide necessary authorization to obtain 
those records.  It also requested evidence and information 
about claimed undiagnosed illnesses, and about claimed in-
service stressors, and informed of information necessary so 
that VA could assist in developing these claim issues.  
Attempts were made to corroborate alleged stressors, 
including by contacting the U.S. Army Joint Services Records 
Research Center (JSRRC) (formerly the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), with a reply 
from that facility received in June 2003.  

As discussed in the body of this decision, below, some 
alleged stressors may be conceded in this case, based on the 
veteran's stationing during the Persian Gulf War.  38 
U.S.C.A. § 1154(a).  However, the claim was here denied based 
on absence of PTSD, not absence of stressors to support a 
diagnosis.  VA examinations were conducted which adequately 
addressed the claim.  VA examinations were also conducted to 
adequately address the veteran's headache and dizziness 
claims.  

Records were sought from indicated medical sources, both VA 
and private.  All records obtained were associated with the 
claims folder.  Service medical and National Guard records 
were also obtained and associated with the claims folders.  
Hence, any VA development assistance duty under the VCAA to 
seek to obtain indicated pertinent records has been 
fulfilled.  The veteran was also informed of evidence that 
could not be obtained.  

The Board in July 2003 remanded the case for additional 
development, inclusive of requesting treatment records, and 
obtaining VA examinations to address the appealed claims.  
The Board is satisfied that development requested in the 
remand has been satisfactorily completed.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

By the appealed December 1999 rating action, as well as by a 
statement of the case and supplemental statement of the case, 
the veteran was informed of the evidence obtained in 
furtherance of his claim.  The Board acknowledges that the 
statement of the case and supplemental statements of the case 
are "post-decisional" documents.  We find, however, that 
this is not fatal in providing notice, because de novo review 
of the appealed claim was undertaken, including consideration 
of the matter based on all appropriate criteria for the 
claim.  38 C.F.R. §§ 3.303, 3.304(b), 3.306. 

The veteran addressed the appealed claim by submitted written 
statements.  He, his wife, and his son also testified at a 
Travel Board hearing at the RO before the undersigned 
Veterans Law Judge in September 2001.  He has not made a 
further request to address his appealed claims, and there is 
no indication that the veteran desires to address his 
appealed claim further, or that such a desire remains 
unfulfilled.  


In view of the foregoing, the action taken by the RO complies 
with all of the requirements of law, thereby allowing the 
Board to consider the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board finds that the 
veteran was provided the necessary notice and assistance 
required, as discussed above, since he was given ample notice 
and opportunity to remedy deficiencies in his claim.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1359, 1374 (2004), holding that 
the Court of Appeals for Veterans Claims must "take due 
account of the rule of prejudicial error."

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection here adjudicated are being denied, any 
issues as to rating or effective date are moot.

II.  Service Connection Claims

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


A.  Claim for Service Connection for PTSD

Service connection for PTSD generally requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App 128 (1997).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), which includes the criteria for a 
diagnosis of PTSD.  

The veteran contends that he had stressors in service which 
have caused him to have PTSD.  However, the Board here 
concludes that the weight of the evidence of record is 
against the veteran having a confirmed diagnosis of PTSD due 
to verified in-service stressors.  Variously in several 
submitted statements and as recorded in numerous medical 
reports, the veteran has alleged stressor in service while in 
the Persian Gulf theater of operations during the Persian 
Gulf War, including hearing frequent warnings of SCUD 
attacks, having to wear a gas mask on some occasions, being 
constantly afraid for his life, witnessing a SCUD blown up 
overhead by a Patriot Missile, witnessing vehicles that had 
been blown up on the road between Iraq and Kuwait (though the 
bodies had already been removed), and being close to the 
front lines.  Some of these stressors, particularly hearing 
warnings of a possible SCUD attack, wearing a gas mask, and 
being afraid he might die from a SCUD attack, are consistent 
with the war-time circumstances in that region at that time, 
and are sufficiently consistent with the obtained service 
department records.  In each case where a veteran is seeking 
service connection, consideration shall be given to the 
places, types, and circumstances of the veteran's service as 
shown by the veteran's service record, the official history 
of each organization in which the veteran served, the 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 C.F.R. § 1154(a).

Hence, hearing these missile warnings and being fearful of 
dying from such an attack may be accepted as verified 
stressors for purposes of this decision.  The claims folder 
does contain multiple outpatient treatment assessments by VA 
mental health professionals finding PTSD as due to wartime 
experiences, inclusive of these SCUD warnings, and the 
veteran's then omnipresent fear of death.  However, VA 
clinical examinations for compensation purposes, including 
based upon review of the claims folders and appropriately 
psychological testing and evaluation, have generally arrived 
at different conclusions, to the effect that the veteran does 
not have PTSD or that a confirmed diagnosis of PTSD cannot be 
established.  

At October 1995 and August 1997 VA examinations the veteran 
complained of ongoing nightmares which were violent, though 
he admitted they did not all relate to his wartime 
experiences.  He also complained of irritableness, feeling 
depressed, and having decreased motivation, energy, and 
interest.  In October 1995 a history was noted of heavy 
alcohol consumption on a daily basis over the past year.  In 
August 1997 he reported his only interests were drinking 
alcohol and yard work.  Also at the August 1997 examination, 
he reported that in the past he had taken his frustrations 
out on his family (a history echoed by his family members' 
statements), though he alleged that he no longer did this.  
In August 1997 he complained of sleep impairment, 
irritability around others, hypervigilance, and feeling as if 
he were back in the war.  Both examiners assessed dysthymia 
and alcohol abuse, but did not find that the veteran met the 
criteria for a diagnosis of PTSD, although some symptoms of 
the disorder were present.  

At a November 1999 VA psychological testing and interview 
consultation, the veteran's reported history of stressors 
were noted.  However, these noted stressors included the 
veteran coming to the scene of a motor vehicle accident in 
February 1990 where the driver had died, and also being in a 
motor vehicle accident in March 1990 when he suffered 
significant injuries including a cervical spine fracture (as 
discussed in the remand below).  However, those two 
automobile accidents were not during active service.  The 
examiner administered a PTSD scale, and assessed military-
related PTSD.  However, this was not based on a review of the 
claims folders and was based on an erroneous understanding of 
which events occurred in service.   

At a July 2004 VA psychiatric examination, the claims folders 
were reviewed.  The examiner noted the veteran's reported 
history of wartime experiences, including his ongoing 
apprehensions of SCUD attacks.  The veteran complained that 
he could not handle work and could not be around people, and 
reported a past history of heavy alcohol consumption after 
returning from the Persian Gulf War, although he said he 
stopped drinking in July 2002 after a heart attack.  The 
veteran also endorsed symptoms including nightmares of being 
under attack, avoidance of any activities, loss of interest 
in activities, feelings of detachment, sense of a 
foreshortened future, insomnia, irritability, hypervigilance, 
and exaggerated startle response.  The examiner assessed 
PTSD, "related to perceived stressors in the Gulf War."  
The examiner further stated, "The severity of his stressors 
is however, questionable, given the fact that he was never 
directly exposed to combat.  He however, does experience 
objective stress from just being in the combat zone since he 
is convinced that he was never meant to be there."

Following that evaluation, a treating psychologist reviewing 
the veteran's medical records noted that scores on MMPI-2 and 
Personality Assessment Inventory (PAI) tests administered in 
April 1998 were strongly indicative of intentional 
distortion, with psychometric evaluation more consistent with 
malingering than the diagnosis of PTSD arrived at upon 
evaluation in November 1999.  Accordingly, the psychologist 
re-evaluated and re-tested the veteran.   

The examining psychologist concluded that results in October 
2004 of a PAI, a PTSD Checklist, a Burns Depression 
Checklist, an SCL6, a 4-item anger scale, a modified Conflict 
Tactics Scale, a physical aggression subscale, and a Morel 
Emotional Numbing Test (MENT) provided clear evidence of 
intentional distortion, to make the veteran's condition 
appear worse, with almost all clinical scales and subscales 
extremely elevated, and evidence strongly suggestive of 
malingering.  The examiner noted that the veteran's responses 
were ten standard deviations from the mean of credible 
claimants found to have PTSD, and nine standard deviations 
from the mean of credible claimants found not to have PTSD.  
The examiner thereby concluded that the veteran's score 
"could not have been obtained without intentional 
distortion."  The examiner noted, however, that the picture 
as a whole was mixed.  The clinical interview and 
questionnaire about PTSD were consistent with a diagnosis of 
PTSD, but because test results presented such "extremely 
strong evidence of intentional distortion," the more 
appropriate diagnosis was malingering and not PTSD.  

Because the VA psychologist who evaluated the veteran in 
October 2004 provided the most thorough review of the 
veteran's psychological evaluation and history, and because 
only his evaluation was informed by a thorough battery of 
psychological tests to evaluate the credibility of reported 
symptoms of PTSD, the Board believes that the opinion of that 
psychologist should be afforded greater weight than contrary, 
less well-informed opinions finding PTSD.  

The Board has considered the numerous lay statements of 
record, including the veteran's submitted statements, 
statements by himself and his wife and son in testimony 
provided in September 2001, as well as further submitted 
written statements by family members, a long-time friend, and 
a fellow National Guard member.  However, all these 
statements, as lay statement, cannot serve as medical 
evidence competent to support a diagnosis of PTSD.  Espiritu.  

Thus, with all due respect for his lengthy and honorable 
service, the Board finds that the weight of cognizable 
(medical) evidence is to the effect that the veteran does not 
have a confirmed diagnosis of PTSD.  Hence, absent such a 
current diagnosis, the claim for service connection for PTSD 
cannot be sustained.  See 38 C.F.R. § 3.304(f).  Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Claim for Service connection for Headaches and
Dizziness as due to Undiagnosed Illness

The veteran contends that he suffers from a disability which 
is a manifestation of undiagnosed illness resulting from his 
service in the Persian Gulf region during Operation Desert 
Shield/Desert Storm.


With regard to such claims, in November 1994, Congress 
enacted the Persian Gulf War Veterans' Benefits Act, as title 
I of Public Law No. 103-446.  That statute, in part, added a 
new section 1117 to title 38, United States Code, authorizing 
VA to compensate any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness, or 
combination of undiagnosed illnesses, which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asia theater of operations during the 
Persian Gulf War.  In establishing the presumptive period, 
the Secretary was to review any credible scientific or 
medical evidence, the historical treatment afforded other 
diseases for which service connection is presumed, and other 
pertinent circumstances regarding the experience of Persian 
Gulf veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 
3.317, which defined qualifying Gulf War service, established 
the presumptive period for service connection, and denoted a 
broad but non-exclusive list of signs and symptoms which may 
be representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule which extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public 
Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for 
manifestations of undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), 
amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  
Section 202 of the VEBEA re-styled the term "chronic 
disability" in 38 U.S.C.A. § 1117 as "qualifying chronic 
disability," and expanded compensation availability for 
Persian Gulf veterans to include "a medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome) that is 
defined by a cluster of signs or symptoms", as well as 
"[a]ny diagnosed illness that the Secretary determines in 
regulations . . . warrants a presumption of service- 
connection."

The VEBEA also codified, in statute, with slight 
modification, the non-exclusive list of signs or symptoms 
recognizable under 38 C.F.R. § 3.317(b), supra, in new 38 
U.S.C.A. § 1117(g), to include "(2) Unexplained rashes or 
other dermatological signs or symptoms" and "(3) 
Headache."  In addition, the VEBEA extended the presumptive 
period, during which an undiagnosed illness must be 
manifested to the requisite 10 percent degree, to December 
31, 2006.  The changes effected by the VEBEA were mandated to 
become effective on March 1, 2002.  To afford the veteran the 
maximum benefit of the law, to whatever extent those changes 
are pertinent to the issues in this case, the Board will 
consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a veteran needs to 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 
Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. 
App. 304 (2001) (per curiam order).

Section 3.317 explicitly acknowledges that a claimant's 
"signs or symptoms" need not be shown by medical evidence; 
however, the regulation does specifically require some 
"objective indications" of disability.  See 38 C.F.R. § 
3.317(a).  "'Objective indications of chronic disability' 
include both 'signs,' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(2); Neumann, supra.  
Thus, although medical evidence of signs or symptoms is 
clearly not required to grant a claim, the regulation does 
require that there be some objective, independently 
verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  38 C.F.R. § 
3.317.  The veteran's military records document that he 
served in Southwest Asia during the pertinent time period.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is warranted. See Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994) (specifically addressing claims 
based on ionizing radiation exposure).

Thus, the presumption is not the sole method for showing 
causation. However, as noted above, where the issue involves 
a question of medical diagnosis or causation, as presented 
here, a claimant must establish the existence of a disability 
and a connection between the veteran's service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The veteran contends that he has suffered from ongoing 
headaches with some associated dizziness since his separation 
from service in 1991.  However, the medical records obtained 
have not shown treatment since 1991 for headaches.  Records 
obtained from McDuffie County Hospital for treatment in 1995 
do not reflect any complaints of headaches.  

The first medically documented complaints of headaches were 
at a VA general examination in October 1995.  He then 
complained of bitemporal sharp headaches, for which he took 
two Goody's Powders at least once daily.  He also then 
complained of dizziness occurring briefly with sudden 
movements or standing up suddenly, but only when he had his 
headaches.   

Treatment records beginning in 1997 reflect some complaints 
of headaches associated with treatment for hypertension.  The 
veteran was then noted to have a history of mill work.  Also, 
at a September 2002 treatment the veteran's headaches were 
noted to be aggravated by nitrates.  Treatment records also 
reflect significant cardiovascular disease, as well as a 
significant history of alcohol abuse, as noted above.  

At a July 2004 VA general examination, the veteran again 
complained of a history of headaches with dizziness since 
1991, though he denied other associated symptoms.  The 
examiner noted that the veteran had a myocardial infarction 
in June 2002 and was limited to light duty, but his employer 
could not accommodate this and he had been accordingly 
unemployed from that time.  Also noted was a history of 
hypertension diagnosed in 1991, and diabetes mellitus 
diagnosed in 2002.  The veteran reported currently treating 
his headaches by taking 1000 milligrams of Tylenol every four 
hours.  The examiner noted that the veteran's prescription 
regime included multiple other medications.  The examiner 
identified no physical findings at the examination as 
associated with the headache complaints.  

At an October 2004 VA examination to evaluation the veteran's 
headaches, the veteran's claims folder was available and his 
history was reviewed.  The examiner noted that the veteran 
reported that every day he was depressed and had a headache.  
He characterized the headache as pounding, with occasional 
visual phenomenon, as well as pain in the neck at times.  
Head CTs in 2003 and in September 2004 were noted to be 
normal.  Cervical spinal stenosis as shown by scan was also 
noted.  The examiner conducted a neurological examination, 
and despite the veteran's deliberate exaggerations, found the 
veteran to be essentially neurologically normal.  
Nonetheless, the examiner concluded that the veteran did 
suffer from daily headaches.  However, he reviewed the 
veteran's medication regime, and concluded that he was taking 
excessive Tylenol, and that rebound headache likely played a 
part in the veteran's chronic condition.  The examiner 
further concluded that the veteran's depression likely 
contributed to much of the veteran's symptoms.  However, the 
examiner found no basis for concluding that the veteran's 
headaches were related to his Persian Gulf service.  

The Board has considered the numerous lay statements of 
record, including the veteran's submitted statements, as well 
as the Travel Board hearing testimony, as noted above.  
However, all these lay statements cannot serve as medical 
evidence addressing the question of an undiagnosed illness 
related to the veteran's Persian Gulf service, and similarly 
cannot serve as medical evidence of a disorder causative of 
headaches or dizziness developing in service or causally 
related to service.  See Espiritu, supra.  

In summary, the medical record presents multiple possible 
medical causes or contributors to the veteran's headaches, 
including overmedication, depression, chemical sensitivities, 
hypertension, and diabetes.  Thus, the headaches and 
dizziness have been associated with known conditions of this 
veteran, with no indication that they instead are symptoms 
associated with an undiagnosed illness.  The Board 
accordingly concludes that the preponderance of the evidence 
is to the effect that these symptoms do not represent any 
undiagnosed illness to support a claim base on the veteran's 
Persian Gulf War service.  38 C.F.R. § 3.317.  

The Board also finds that the preponderance of the evidence 
is against the veteran's headaches and dizziness developing 
in service or otherwise being causally related to service.  
38 C.F.R. § 3.303.  The first medical record showing 
complaints of ongoing headaches or dizziness are 
approximately four years post service, and medical evidence 
of a chronic condition causative of headaches or dizziness 
developing in service or due to service is not presented.  

Because the preponderance of the evidence is against the 
claim for service connection for headaches or dizziness or 
for a disorder causative of these symptoms, based on 
undiagnosed illness or otherwise, the benefit-of-the-doubt 
doctrine does not apply herein. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Service connection for post-traumatic stress disorder is 
denied.

2.  Service connection for headaches or dizziness, or for a 
condition or undiagnosed illness causative of these symptoms, 
is denied.  


REMAND

The claims folder contains clear and unmistakable evidence, 
inclusive of private medical records of treatment following 
the injury, that the veteran suffered a fracture of the 
lateral mass of C5 (the 5th cervical vertebra) in March 1990, 
prior to his entry into his period of active service from 
September 1990 to June 1991.  That fact is not in dispute.  
The veteran contends that his cervical spine disorder was 
aggravated during the subsequent period of active service.  
Service records from this period include several in which the 
veteran's complaints of neck pain are noted, and assessments 
are made relative to the prior injury.  However, these 
records do not clearly indicate any exacerbation or increase 
in severity of the cervical spine disorder.  In treatment 
records from recent years, arthritis as well as cervical 
spine stenosis have been diagnosed, including based on MRIs, 
with the stenosis assessed as being developmental in origin, 
but also possibly having an acquired component.  

The veteran was afforded a VA examination to address the 
nature and etiology of his cervical spine disorder status 
post fracture, and that examiner reviewed the history of 
injury, subsequent service in the Persian Gulf War, and 
difficulties in years thereafter.  While the examination 
findings were not entirely consistent, the examiner found 
clinical and radiographic evidence of both cervical spine 
degenerative joint disease and C7 radiculopathy.  The 
examiner also assessed radicular pain symptoms as secondary 
to degenerative changes.  Crucially, the examiner concluded 
that "we cannot rule to that these symptoms were aggravated 
due to service duties."  

Thus, an opinion was obtained addressing aggravation in 
service.  Unfortunately, the examiner did not provide an 
opinion which is useful under the appropriate legal standard.  
The question to be answered is whether it is at least as 
likely as not that the disorder was aggravated, or 
permanently increased in severity, during the period of 
service in question.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.306.  
If such aggravation is found, absent clear and unmistakable 
evidence that the increase in severity was due to the natural 
progress of the disease, service connection based on 
aggravation is warranted.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  Accordingly, remand is in order to obtain a 
clarifying opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The claims folders should be returned 
to the VA examiner who conducted the 
examination of the veteran's cervical 
spine in October 2004.  The examiner 
should be asked to review the claims 
folder including the pre-service, service, 
and post-service records addressing the 
veteran's residuals of cervical spine 
fracture and any other disabilities of the 
cervical spine, inclusive of the October 
2004 report of his examination and results 
of cervical MRIs of record.  The examiner 
should then answer the following:

a.  Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the veteran's 
residuals of a March 1990 (pre-
service) fracture of the lateral mass 
of C5 were aggravated, or permanently 
increased in severity, during his 
period of active service from 
September 1990 through June 1991? 

b.  If any other disorder of the 
cervical spine is present, then for 
each such additional disorder 
identified, is it at least as likely 
as not that the disorder developed or 
permanently increased in severity 
during the veteran's period of active 
service from September 1990 to June 
1991?  

c.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it 
is to find against it.

d.  Note:  The term "aggravated" in 
the above context refers to a 
permanent worsening of the underlying 
condition, above the baseline level 
of severity of the non-service-
connected disability before the onset 
of the claimed aggravation.

e.  A rationale should be provided 
for all opinions given, and the 
factors upon which each medical 
opinion is based must be set forth in 
the report.

f.  If the examiner cannot answer any 
of the questions posed without 
resorting to unsupported speculation, 
the examiner should so state.

2.  If the October 2004 cervical spine 
examiner is unavailable or otherwise does 
not satisfactorily answer the above 
questions for rating purposes, then a 
further VA examination of the veteran's 
cervical spine should be conducted, and 
the alternative examiner should answer the 
same questions, as posed above.  


3.  Thereafter, the RO should readjudicate 
the remanded claim de novo.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order. The 
Board intimates no opinion as to the ultimate outcome of this 
case. The veteran need take no action unless otherwise 
informed.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


